Russell, J,
This being a prosecution upon the charge of carrying a pistol without a license, and it not appearing, from the evidence, that the accused had a pistol at any place other than his home or place of business (the testimony showing that at the time he was alleged to have had the pistol in his possession he was on a farm where he lived and worked, and which he owned in common with others), his conviction was unauthorized, and a new trial should have been granted. See Coker v. State, ante, 425; Miller v. State, ante, 479.

Judgment reversed.